Title: To George Washington from Nathaniel Chipman, 30 July 1793
From: Chipman, Nathaniel
To: Washington, George



Sir
Philadelphia July 30. 1793

Permit me to recommend Mr Samuel Hitchcock, the present Attorney general of the State of Vermont, as a proper person to be appointed to the office of Judge for the district of Vermont—His character for integrity, his abilities and professional knowledge render him, in my opinion, the most competent to that office of any person who may be brought forward as a candidate. With the greatest respect I am, Sir, your most obedient humble Servant

Nathaniel Chipman

